Citation Nr: 1507548	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable prior to June 6, 2014; and rated as 20 percent disabling effective June 6, 2014 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2014 for further development.  

The January 2009 rating decision denied a compensable rating for bilateral hearing loss.  However, the RO issued a November 2014 rating decision in which it increased the Veteran's rating to 20 percent effective June 6, 2014.  

The Veteran presented testimony at a Board hearing in September 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in April 2014, in part, so that the Veteran could undergo a VA examination.  The new examination was necessary because at his September 2013 Board hearing, he testified that the May 2012 VA examination did not accurately reflect the severity of his disability, and that his disability had become more severe since the examination.    

The Veteran underwent a VA examination in March 2014.  The findings indicated bilateral hearing loss severe enough to warrant a 50 percent rating.  The Veteran underwent another VA examination in June 2014.  The findings indicated bilateral hearing loss severe enough to warrant only a 20 percent rating.

In October 2014, the RO obtained an addendum opinion purporting to reconcile the discrepancy between the two examination findings.  The examiner stated that the March 2014 VA examination showed mixed hearing loss, and that in a case of mixed or conductive hearing loss, auditory thresholds may fluctuate.  She stated that the June 2014 VA examination showed improved thresholds bilaterally.  When asked which examination was more reflective of the Veteran's current condition, the examiner stated that it was the June 2014 VA examination.  However, the Board notes that she did not provide any rationale or basis for arriving at this conclusion.  In the absence of an explanation or reasoning, the addendum opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board finds, given the large discrepancy between the two VA examinations, that a new examination is warranted to determine the current severity of the Veteran's disability and to determine which of the two previous examinations represents an outlier.  

Additionally, the Board notes that in a November 2013 correspondence (VBMS 5/15/14), the Veteran stated that he has been receiving Social Security Administration (SSA) benefits effective September 2013.  

The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.
 


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2.  Thereafter, arrange for a VA audiological
examination to determine the severity of the service
connected bilateral hearing loss.  The claims file 
should be made available to and reviewed by the
examiner.  The examination report should state that
the claims file has been reviewed.  All necessary
studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also reconcile any findings that are in contrast to either the March 2014 or June 2014 VA examination results.  Where the audiometric readings differ greatly, the examiner should explain which findings are most accurate, and why.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




